Citation Nr: 1731680	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical strain.  

2.  Entitlement to service connection for bilateral upper extremity radiculopathy.  

3.  Entitlement to service connection for a back condition.  

4.  Entitlement to service connection for bilateral lower extremity radiculopathy.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for diabetes mellitus type II.  

7.  Entitlement to service connection for erectile dysfunction.  

8.  Entitlement to service connection for traumatic brain injury (TBI) residuals.  

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include dementia, not otherwise specified (NOS).  

11.  Entitlement to service connection for circulatory problems.  

12.  Entitlement to service connection for a gastrointestinal disorder, to include  gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.  

13.  Entitlement to service connection for residuals of bilateral upper extremity frostbite.  

14.  Entitlement to service connection for residuals of bilateral lower extremity frostbite.  

15.  Whether the reduction in the disability rating from 20 percent to 10 percent, effective June 26, 2017, for the service-connected sensorineural bilateral hearing loss was proper.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.  

In the April 2015 VA Form 9, the Veteran requested a personal hearing before a Decision Review Officer (DRO) at the San Juan RO.  In the October 2015 decision, the Board remanded the Veteran's claim to schedule the Veteran before RO personnel at the earliest opportunity in accordance with applicable procedures.  The Veteran was scheduled for the hearing at the San Juan RO in February 2016.  In a January 2017 statement, the Veteran, through his representative, cancelled his hearing request.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e).

The Veteran's service connection claim for GERD includes any current gastrointestinal disorder that is reasonably encompassed by his reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the issue has been recharacterized as entitlement to service connection for a gastrointestinal disorder, to include GERD, as reflected on the title page of this decision.

In a July 2017 statement, the Veteran revoked his previous appointment, in July 1981, of the American Legion as his representative.  Accordingly, any additional statement submitted by the American Legion, on behalf of the Veteran, does not bear on the outcome of the Board's determination.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, erectile dysfunction, dementia NOS, and PTSD, as well as the issue of whether the reduction in the disability rating from 20 percent to 10 percent, effective June 26, 2017, for the service-connected sensorineural bilateral hearing loss was proper are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The Veteran has not had a circulatory disorder during any time from contemporaneous to when he filed his claim to the present.

2. The Veteran has not had radiculopathy of the upper extremities during any time from contemporaneous to when he filed his claim to the present.

3.  The Veteran has not had radiculopathy of the lower extremities during any time from contemporaneous to when he filed his claim to the present.
 
4.  The Veteran has not had residuals of bilateral upper extremity frostbite during any time from contemporaneous to when he filed his claim to the present.

5.  The Veteran has not had residuals of bilateral lower extremity frostbite during any time from contemporaneous to when he filed his claim to the present.

6.  The Veteran has not had a TBI and/or residuals of a TBI during any time from contemporaneous to when he filed his claim to the present.

7.  The Veteran has not had a gastrointestinal disorder during any time from contemporaneous to when he filed his claim to the present.

8.  The Veteran's cervical strain did not have its onset during and was not caused by active service.  

9.  Hypertension was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service.

10.  Diabetes mellitus type II was not manifested during service, was not manifested within a year of separation from service, and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for circulatory problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The criteria for service connection for radiculopathy of the upper extremities have not  been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for service connection for radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).  

4.  The criteria for service connection for residuals of bilateral upper extremity frostbite have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).  

5.  The criteria for service connection for residuals of bilateral lower extremity frostbite have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).  

6.  The criteria for service connection for a TBI and/or residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).  

7.  The criteria for service connection for a gastrointestinal disorder, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.310 (2016).  

8.  The criteria for service connection for a cervical strain have not been met.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2016).

9. Hypertension did not manifest during service or within one-year thereafter and has not been shown to be causally or etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

10.  Diabetes mellitus did not manifest during service or within one-year thereafter and has not been shown to be causally or etiologically related to the Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including arthritis, diabetes mellitus, and hypertension, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2016).  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).

In statements dated in March 2012, April 2013 and July 2017, the Veteran described the circumstances surrounding his in-service experiences, including combat with the enemy.  He recalled falling many times while dressed in full gear when he was running for safety, and attributes his back and cervical spine condition to these falls.  According to the Veteran, the pain was so excruciating at times that he could hardly move, and he has endured constant pain throughout his body, as well as an overwhelming sense of fatigue that worsens daily, as a result of these in-service injuries.  In addition, the Veteran reported to have recurrent locking episodes, and difficulty lifting anything heavy, bending, squatting or crawling.  He also stated that he can no longer tolerate prolonged periods of sitting or standing.   Although he has tried an assortment of prescribed medication, he is unable to find relief from these symptoms, and the combination of ongoing pain and prescribed medications has led him to lose stability easily due to increasing dizziness.  The Veteran also contends to experience ongoing numbness, weakness, and an uncontrollable and unnerving pinprick sensation throughout his extremities that has worsened over time.  

In addition to these experiences, the Veteran also contends to suffer from frostbite and circulatory problems in his extremities due to the harsh winter conditions in the region.  He stated that out in the field, he and his fellow soldiers  were never provided with enough winter gear to cover their bodies and his fingers, especially, were exposed to the outdoor elements most of the time.  He (the Veteran) also contends that his feet were always wet "due to the harsh environment and permafrost" and "it was almost impossible to keep their gear dry due to the extreme changes in the inclement weather."  According to the Veteran, he currently does not experience any sensation in his fingers and toes as a result of his exposure to the winter elements, and the lack of protective gear provided to him and his fellow soldiers while serving in Korea.  


Circulatory Problems, Radiculopathy of the Upper and Lower Extremities,  Frostbite of the Upper and Lower Extremities

The Veteran relates his claimed circulatory problems, cold injury residuals,  and radiculopathy of the upper/lower extremities to his period of service.  

Review of the service treatment records reflects that at the November 1950 pre-induction examination, the clinical evaluation of the Veteran's vision, ears/drums, lymph glands, abdomen/viscera, spine, extremities, neurological, psychiatric, vascular, respiratory, cardiovascular, endocrine, and genitourinary system was shown to be normal.  In addition, the Veteran had a physical profile of P1, U1, L1 and S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical, upper/lower extremity, and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  At the September 1951 induction examination, the clinical evaluation of the Veteran's various organs and extremities, to include his upper and lower extremities and spine was shown to be normal.  However, the clinical evaluation of the vascular system and skin was shown to be abnormal, and in the Notes section, it was noted that the Veteran had mild varicosities in the right popliteal region, and had a case of mild scabies.  In the subsequent Notes and Significant or Interval History section, the medical examiner noted that the Veteran had occasional mild headaches, and an infected wound in the right foot two months prior that had been treated and was recovering well.  Also, the Veteran had a physical profile of P1, U1, L1 and S1 at the time of this examination.  

A subsequent clinical report dated in September 1952 reflects that the Veteran was treated for, and diagnosed with having, multiple contusions on his chest, back and legs.  This report also reflects that he was treated for multiple abrasions on his left leg which he claimed were sustained during his escape from the enemy while he was in the line of duty.  Clinical records dated in May 1954 reflect that the Veteran presented with complaints that he had been coughing up blood for the past three days.  Results of the recommended chest x-ray were compatible with an impression of "resolving pneumonitis at the right base."  Clinical records dated in December 1954 reflect that the Veteran was treated for Achilles tendonitis, and he was instructed to refrain from marching for the next seven weeks.  Subsequent records dated in January 1955 reflect that the Veteran seen, and treated for, a sprained ankle one month prior, and report of the left ankle x-ray was negative for any abnormalities.  Treatment records dated in February 1955 reflect that the Veteran was seen at sick call on several occasions due to an upset stomach, cough, and chills.  Follow-up clinical records dated in February 1955 reflect that he was assessed with having a common cold and an upper respiratory infection.  Hospital records dated in December 1956 reflect that the Veteran was admitted to Rodriguez Army Hospital with a history of vomiting on the day of his admission.  The Veteran stated that he drank a bottle of beer the morning of the date of his admission, after which he became violently ill with nausea and vomiting.  Physical examination of the abdomen revealed that the liver edge was palpable but there were no other physical findings.  The Veteran was diagnosed with having acute gastritis, the cause of which was unknown.  At the April 1958 separation examination, the clinical evaluation of the Veteran's vascular system, abdomen and viscera, upper and lower extremities, spine, and neurologic system was shown to be normal.  

Treatment records dated in April 1960 reflect that the Veteran was admitted to a VA hospital after developing swelling, tenderness, and reddening of the left leg concurrently with chills and a fever.  Upon physical examination, the treatment provider noted that the left lower extremity exhibited an erysipeloid lesion in the anterior aspect of the middle third area with marked swelling, reddening and raised borders.  Based on his evaluation of the Veteran, the medical examiner diagnosed the Veteran with having erysipelas of the left leg and bilateral inguinal adenopathy.  

At the July 1960 VA examination, physical examination of the Veteran's skin; lymphatic and hemic systems; head, face and neck; nose, cardiovascular system; varicose veins; respiratory system; musculoskeletal system; and neurological system were shown to be normal.  The Veteran reported a history of a left ankle sprain while serving in the military and stated that his left leg becomes swollen and painful on prolonged walking or standing.  Physical examination of the left ankle and leg was essentially negative, and the Veteran was not diagnosed with having any orthopedic condition.  

Private treatment records issued by Dr. C. at Family Medicine Center, and dated in September 2010 reflect a diagnosis code equivalent to type 2 diabetes mellitus with peripheral circulatory disorders, uncontrolled.  A treatment note dated in February 2011 reflects an assessment of type II or unspecified type diabetes mellitus with peripheral circulatory disorders, uncontrolled.  

VA treatment records dated in March 2010 and December 2011 reflect that evaluation of pulses on the feet were normal.  Although the right foot and left foot pulses revealed the presence of dorsalis pedis and tibialis post, the Veteran's sensation in his feet was shown to be normal, with no evidence of weakness or history of an ulcer.  

The Veteran was afforded a VA examination in connection to his artery and vein condition in February 2013.  Upon reviewing the Veteran's medical history, the examiner acknowledged that the Veteran injured his left leg with a barbed wire in-service, but observed no evidence of any arterial disease or venous conditions in his claims folder or service treatment records.  When asked whether the Veteran had varicose veins or post-phlebitic syndrome of any etiology, the examiner indicated that he did not.  The examiner also noted that the Veteran did not have peripheral vascular disease, aneurysm of any large artery, arteriosclerosis obliterans or thrombo-angiitis obliterans.  In addition, the examiner determined that the Veteran had not ever been diagnosed with having, and did not currently have, an aortic aneurysm, nor did he have any post-surgical residuals due to treatment for his aortic aneurysms.  The examiner further noted that the Veteran had not been diagnosed with, and did not currently have an aneurysm of a small artery.  In addition, the Veteran did not have any post-surgical residuals due to treatment for an aneurysm of a small artery.  The remainder of the examination report is negative for diagnoses of Raynaud's syndrome, arteriovenous fistula, angioneurotic edema or erythromelalgia, as well as any scars related to any conditions, or for the treatment of any conditions, listed in the Diagnosis section above.  

When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs or symptoms related to any vascular conditions, the examiner indicated that he did not.  Although the examiner observed bilateral trophic changes in the Veteran's legs, he did not attribute these changes/signs to any vascular disorder.  When asked whether the Veteran's vascular condition impacted his ability to work, the examiner indicated that it did not. In the remarks section, the examiner noted that the Veteran worked in construction until he reached 62 years of age.  In the February 2013 VA medical opinion, the VA examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this determination, the examiner determined there to be no evidence of this condition in the Veteran's claims file or service treatment records.  

At the February 2013 VA examination in connection to his low back disability, upon conducting a neurological evaluation of the Veteran, the Veteran's motor strength was shown to be normal during flexion of the hips, extension of the knees, plantar flexion and dorsiflexion of the ankles, and with extension of the great toes bilaterally.  The Veteran's reflexes were also shown to be 2+ in the knees and ankles bilaterally, and his sensation was shown to be normal in the anterior thighs, thighs and knees bilaterally.  The Veteran's sensation in the lower leg/ankles and feet/toes was shown to be decreased, and the straight leg raising tests produced negative results.  When asked whether the Veteran had radicular pain or any other signs or symptoms due to radiculopathy in the lower extremities, the examiner indicated that he did not.  When asked whether the Veteran had any other neurologic abnormalities or findings related to a thoracolumbar spine condition, the examiner indicated that he did not.  The examiner further noted that the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  

At the February 2013 VA examination in connection with his cervical spine condition, upon conducting a neurological evaluation of the Veteran's upper extremities, his motor strength was shown to be 5/5 during flexion and extension of the elbows and wrists bilaterally, and during flexion and abduction of the right and left fingers.  The examiner did not observe any evidence of muscle atrophy in the upper extremities, and his reflexes were shown to be normal in the right and left biceps, triceps, and brachioradialis.  The Veteran's sensation to light touch was shown to be normal in the shoulders, inner/outer forearms, and hands/fingers bilaterally.  When asked whether the Veteran had radicular pain or any signs or symptoms resulting from radiculopathy, the examiner indicated that he did not.  According to the examiner, the Veteran did not have any neurologic abnormalities related to his cervical spine condition.  The examiner further noted that the Veteran did not have intervertebral disc syndrome of the cervical spine.  When asked whether the Veteran used any assistive device as a normal mode of locomotion, the examiner indicated that he did and noted that the Veteran had poor balance for which he used a four-point cane to walk around.  

The Veteran was afforded a VA examination in connection to his cold injury residuals in February 2013, during which time he reported to suffer from cold injury residuals that affected his legs.  During the evaluation, when asked whether the Veteran exhibited symptoms in the feet and hands bilaterally, the examiner indicated that he did not exhibit any signs or symptoms at the present time.  When asked whether the Veteran had undergone any diagnostic testing in connection to his cold injury residuals, the examiner indicated that he had not.  The examiner did note that the Veteran used a cane on a constant basis due to his knee pain.  When asked whether as a result of his cold injury residuals, there was functional impairment of any extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the examiner indicated that there was not.  The examiner observed no other pertinent physical findings, scars, complications, conditions, signs and/or symptoms as a result of the Veteran's claimed cold injury residuals.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran did not currently have, and had never been diagnosed with having, any cold injury residuals.  According to the examiner, the VA examiner determined that the Veteran's claimed cold injury residuals was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this determination, the VA examiner explained that there was no evidence of any of these conditions in his claims folder or service records.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for circulatory problems, bilateral upper and lower extremity radiculopathy and residuals of frostbite of the upper and lower extremities. With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131, see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.

Here, the greater weight of the evidence points to the Veteran not having any diagnosed circulatory disorder, frostbite and/or cold injury residuals of the upper and lower extremities, and any diagnosed neurological or radicular disorder affecting the upper and lower extremities.  The Board acknowledges that the February 2011 treatment report issued by Dr. C. reflects an assessment of type 2 diabetes mellitus with peripheral circulatory disorders.  It is unclear whether this diagnosis is based on the objective medical findings which were negative for evidence of cyanosis in the extremities, but did reveal a small 2 centimeter (cm) ulcer with black crust on the left pre tibial area that had almost healed.  However, the Veteran was afforded a thorough VA examination in connection to his artery/vein condition in February 2013 which was negative for any findings of a vascular disease, to include varicose veins or post-phlebitic syndrome, peripheral vascular disease, and/or aortic aneurysm.  Also, at the February 2013 VA examination in connection to his claimed diabetes mellitus, when asked whether the Veteran had any complications associated with his diabetes mellitus, to include diabetic peripheral neuropathy, the examiner indicated that he did not.  The examiner also determined that the Veteran did not have peripheral vascular disease as a result of his diabetes mellitus, type II.  Moreover, the assessment of the circulatory disorder was made in 2011 before the Veteran filed his claim in 2012, and subsequent treatment records and examinations of the lower legs is negative for signs, manifestations, or evidence of any type of circulatory disorder.  

The Board notes that neither the VA examiners, nor the more recent treatment providers throughout the years, have identified a current disease or residuals of a circulatory disorder, cold injury residuals/frostbite affecting the upper and lower extremities and/or a neurological/radicular disorder associated with the upper and lower extremities.  In addition, a review of the medical evidence of record throughout the pendency of the appeal is completely absent for a diagnosis pertaining to the Veteran's claimed circulatory disorder, radiculopathy of the upper and lower extremities and bilateral upper/lower extremity frostbite.  Further, the Veteran has not proffered any evidence to suggest that he has, since filing his claims seeking service connection in March 2012, suffered from any symptoms that could be indicative of a circulatory disability, radiculopathy of the upper and lower extremities, and cold-injury residuals associated with the upper and lower extremities. 

Indeed, at the July 1960 VA examination, physical examinations of the cardiovascular, musculoskeletal, and neurological systems were shown to be normal, and the remainder of the examination was also negative for any indication or evidence of varicose veins.  At the June 1972 VA examination, the cardiovascular system was shown to be normal and the Veteran was not shown to have any varicose veins.  Further examination of the musculoskeletal and neurological system was also negative for any abnormalities.  At the November 1981 VA examination, physical examination of the cardiovascular system was shown to be normal and the examination findings were negative for evidence of varicose veins in his legs.  Although the Veteran reported to experience numbness in his legs, the physical evaluation of the musculoskeletal system was negative for any abnormalities, to include edema, in the feet, and neurological testing was also negative for any abnormalities.  At the August 1998 VA examination, the Veteran's cardiovascular system was negative for any murmurs or thrills, and revealed a normal sinus rhythm and was negative for any abnormalities.  The Veteran's neurological system revealed normal deep tendon reflexes, no Babinski, and was negative for any Romberg signs or sensorimotor deficits.  

The remainder of the Veteran's VA treatment records is also negative for any complaints of, or treatment for, cold injury residuals, radicular/neurological problems and/or circulatory problems.  VA treatment records dated from 1999 through the present time reflect that physical examinations and inspections of the extremities were negative for signs of clubbing, cyanosis, edema, trauma, ulcers or calluses.  In addition, results of the coronary evaluations were shown to be normal, and physical evaluation of the musculoskeletal system revealed an intact range of motion, and adequate muscle tone with no deformities.  Furthermore, results of the neurological evaluations of the Veteran were consistently negative for gross motor and sensory deficits.  These records also reflect that results of physical inspections of the feet were consistently shown to be normal, and physical examination of the pulses and sensation in the feet were shown to be normal, and negative for any findings of diminished circulation.  These records also reflect that vascular evaluations of the right and left lower extremity were shown to be normal.  

Finally, as discussed above, the February 2013 VA examination reports were negative for a confirmed diagnosis of a circulatory disorder, radiculopathy of the upper and lower extremities, and frostbite/cold injury residuals of the upper and lower extremities.  Indeed, after conducting a physical evaluation of the Veteran, and reviewing his medical records, the VA examiner determined there to be no evidence of a vascular disease (either arterial or venous), and further found no intrinsic pathology associated with the upper/lower extremities, to includes radiculopathy and/or radicular pain.  In addition, the VA examiner did not identify any manifestations, evidence or diagnosis of cold-injury residuals.  As noted above, the February 2013 VA examiner determined that the Veteran did not have, and had never been diagnosed with having, any cold injuries, nor did he have any diagnoses pertaining to cold injuries and/or residuals of cold injuries in the upper and lower extremities.  

The Board has considered the Veteran's assertions that he has a circulatory disorder, radiculopathy of the upper and lower extremities, and bilateral upper and lower extremity frostbite, as result of his in-service injuries as well as his alleged exposure to cold winter elements while serving in Korea.  However, the evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  He is thus considered a non-expert, or a layperson. Whether the diagnosis of a layperson is competent evidence depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, whether the Veteran has diagnoses of a circulatory disorder, radiculopathy of the upper and lower extremities, and frostbite in the upper and lower extremities are complex medical questions. This is demonstrated by the fact that medical professionals have conducted examinations in response to his complaints and arrived at the conclusion that he has no associated pathology.  The Board thus finds his statements that he has such disability to not be competent evidence. 

Because the competent evidence in the current appeal does not establish that the Veteran has any current circulatory or neurological pathology in the lower extremities, as well as any intrinsic cold injury/residuals of a cold injury pathology in the upper and lower extremities, a disability analogous to a circulatory disorder, radiculopathy of the upper and lower extremities and/or cold-injury residuals of the upper and lower extremities, or any other specific disability(ies) that could fall within the scope of these claims, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a circulatory disorder, radiculopathy of the upper and lower extremities, and cold injury residuals/frostbite of the upper and lower extremities. The benefit-of-the-doubt provisions do not apply.  Service connection for a circulatory disorder, radiculopathy of the upper and lower extremities, and cold injury residuals/frostbite of the upper and lower extremities is not warranted.


TBI and/or Residuals of a TBI 

The Veteran contends that he suffers from residuals of a TBI as a result of a rocket explosion that occurred within close proximity to him while he was in service.  

As noted above, service treatment records dated in September 1952 reflect that the Veteran suffered multiple contusions of the chest, back and legs due to a mortar explosion while trying to escape from enemy combatants.  

The Veteran's DD 214 associated with his period of service from September 1951 to July 1953 reflects that he was awarded the Korean Service Medal w/2 Bronze Stars, the United Nations Service medal, the Purple Heart Medal, and the Combat Infantryman Badge (CIB).  In the section entitled wounds received as a result of action with enemy forces, it was noted that the Veteran sustained a laceration of his left thigh in Korea by mortar fragment.  The Veteran's DD 214 for the period from July 1956 to April 1958 reflects that his military occupational specialty (MOS) was that of Light Weapons Infantryman.  In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Given the corroborating evidence, the Veteran's service in combat with enemy forces is, therefore, conceded, and the explosion to which he was purportedly exposed is presumed to have occurred.

Although in the September 1952 induction examination, in the Notes and Significant or Interval History section, the medical examiner wrote that the Veteran suffered from occasional mild headaches, the remainder of the service treatment records is absent any complaints of, or treatment for, headaches, memory/cognitive problems and/or any other symptoms of a TBI, to include residuals of a TBI.  

The Veteran was afforded a VA examination in connection to his claimed TBI or residuals of a TBI in February 2013.  During the evaluation, the Veteran provided his military and medical history and explained that he served as an Infantryman during his deployment to Korea.  According to the Veteran, while climbing down a ravine in September 1952, he and his servicemen were attacked by enemy forces, and in attempting to escape, he wound up rolling downhill and sustained multiple contusions and injuries all over his body.  The Veteran stated that he developed acute headaches after this incident which eventually subsided.  The examiner acknowledged a history of headache complaints in the Veteran's service treatment records, and noted that according to the Veteran and his spouse, these episodes had increased in frequency and severity during the past year.  According to the Veteran, his headaches had become so constant that he now carried analgesics with him to help treat and alleviate these symptoms.  

Upon evaluating the Veteran and assessing any facets of TBI-related cognitive impairment, the examiner noted that the Veteran did not report any complaints of impairment of memory, attention, concentration or executive functions, and his judgment was shown to be normal.  In addition, the Veteran's social interaction was routinely appropriate and he was always oriented to person, time, place and situation.  Also, the Veteran's motor activity and visual spatial orientation was shown to be normal, and the Veteran denied experiencing any subjective symptoms.  With regard to whether the Veteran displayed any neurobehavioral effects of a TBI, including (but not limited to) irritability, unpredictability, lack of motivation, apathy, lack of empathy, moodiness, and impaired awareness of disability, the examiner indicated that he did not exhibit any neurobehavioral effects.  The examiner also noted that the Veteran is able to communicate by spoken and written language, and his level of consciousness was normal.  When asked whether the Veteran had any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as a migraine headache or Meniere's disease), the examiner indicated that he did not.  The examiner also noted that the Veteran did not have any scars related to a TBI, and he did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms attributable to a TBI.  The examiner acknowledged the Veteran's headaches, but noted that these were constant features, and the Veteran denied aggravation of the headaches after the in-service trauma.  It was noted that cognitive changes in the Veteran were noticed recently by his spouse about one year prior.  In his medical opinion, the VA examiner determined that the Veteran's claimed condition was less likely than not incurred in, or caused by the claimed in-service injury, event, or illness.  In reaching this determination, the VA examiner acknowledged that the Veteran had headaches prior to his in-service injury.  Accepting the Veteran's lay statements that he experienced increasing headaches following his September 1952 injury, the examiner determined that while the Veteran had a mild TBI in-service following this incident, this did not leave any residuals or ongoing sequaela.  As reflected in the medical examination report, the examiner did not find that the Veteran currently had a diagnosed TBI and/or any residuals of a TBI.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a TBI and/or residuals of a TBI. The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

As noted above, the February 2013 VA examination report in connection to the Veteran's claimed TBI was absent any signs, indications or evidence of a TBI and/or residuals of a TBI.  In addition, the Veteran's post-service treatment records, to include multiple VA general examinations conducted throughout the years, are devoid of any treatment for, or complaints or diagnosis of a TBI or residuals of a TBI.  Also, the Veteran's medical records do not contain any indication of, or treatment for, any symptoms, signs or manifestations of a TBI, to include any residuals of a TBI.  Indeed, a review of the Veteran's post-service VA treatment records dated from 1999 through the present time is predominantly negative for any cognitive or neurological disorders.  Although the Veteran was shown to have cognitive problems during his January 2013 VA psychiatric examination, the VA examiner attributed this to the Veteran's diagnosed psychiatric disorder (the details of which will be discussed in the Remand section below) and determined that the Veteran did not have a diagnosis of a TBI and/or residuals of a TBI.

Here, the greater weight of the evidence points to the Veteran not having any residual of a TBI beyond the migraine headache condition he has already been diagnosed with having, and which has already been service-connected by way of the April 2013 rating decision.  Although the February 2013 VA examiner determined that the Veteran experienced a mild TBI following his in-service injury, he appears to indicate that this disability resolved in time, and did not leave any lingering residuals or sequela.  Moreover, while the February 2013 VA examiner observed that the Veteran had experienced headaches on a recurrent basis since service, he did not find that these symptoms were manifestations, signs or residuals of the Veteran's claimed TBI.  Other than his own lay assertions, the Veteran has provided no further details with regard to his claim for a TBI or residuals of a TBI, as well as any alleged diagnosis or related symptomatology. 

The Board has considered the Veteran's assertions that he has a TBI, to include possible residuals of a TBI, related to and/or as a result of his in-service injuries as well as his alleged exposure to explosions while trying to escape from enemy combatants in service.  However, the evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  He is thus considered a non-expert, or a layperson. Whether the diagnosis of a layperson is competent evidence depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, whether the Veteran has a TBI and/or residuals of a TBI, is a complex question. This is demonstrated by the fact that a medical professional has conducted an examination in response to his complaints and arrived at the conclusion that he has no associated pathology.  The Board thus finds his statements that he has such disability to not be competent evidence. 

The Board finds that in light of the fact that the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been treated for, or diagnosed with a TBI and/or residuals of a TBI, a disability analogous to a TBI condition, or any other specific disability that could fall within the scope of this claim, the claim of service connection TBI, or a residual of a TBI, must be denied. Brammer v. Derwinski, 3 Vet. App. 223, 225; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that it is the responsibility of VA to consider alternate current conditions within the scope of the claim).  In finding that service connection for a TBI and/or residuals of a TBI is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, supra; 38 C.F.R. § 3.102 (2016).  

Gastrointestinal Disorder, to include GERD

The Veteran also contends that he developed a gastrointestinal disorder as a result of his military service and/or as secondary to an assortment of medication he has been prescribed for his service-connected disabilities throughout the years.  See March 2012 Claim and July 2017 statement.  

As reflected in the section above, the service treatment records reflect that the Veteran was admitted to the Army Hospital in December 1956 with complaints of nausea and vomiting after drinking one bottle of beer.  After undergoing a physical evaluation of his gastrointestinal system, he was diagnosed with having gastritis, acute, the type and cause of which was unknown.  

The post-service treatment records reflect that during the April 1960 VA hospital visit, review of the Veteran's general system was negative for any abnormalities with the exception of occasional pre and post-prandial pain in the epigastric region.  The Veteran was diagnosed with having left inguinal adenopathy.  At the July 1960 VA examination, although the Veteran reported to have continuous epigastric pain and nausea after eating, physical examination of the digestive system was shown to be normal and absent any evidence of an infection.  

A February 1972 VA hospital report reflects that the Veteran was admitted to this treatment facility for evaluation of an "epigastric crampy abdominal ache" that occurred after meals.  He reported frequent bowel movements and occasional diarrhea.  The treatment provider also noted that the Veteran was a nervous and tense person.  Physical examination of the Veteran was essentially negative for any abnormalities, and his laboratory results were within normal limits.  The Veteran also underwent an upper gastrointestinal (UGI) series, oral cholecystogram and sigmoidoscopy, the results of which were negative for any objective findings.  It was noted that his symptoms improved with medication, and after being prescribed with and placed on certain medications, he was discharged from the hospital with diagnoses of irritable colon and an anxiety reaction.  

A treatment report issued from the Veteran's private treatment provider, A.A., M.D., and date-stamped as received in June 1972, provided a summary of the Veteran's medical history.  In this report, Dr. A. noted that the Veteran had been seeking treatment with him since September 1958, and by this time, he had been diagnosed with, and treated for, peptic ulcer disease.  It was noted that in May 1959, the Veteran began experiencing intense epigastric pain, hyperacidity and post-prandial dyspepsia, all of which he received treated for.  It was further noted that in June 1960, the Veteran was seen, and treated for, an episode of hematemesis and epigastric pain.  According to Dr. A., the Veteran was nearly symptom free from 1961 to 1965, but in July 1966, he suffered a melena of moderate quantity with intense epigastric pain, for which he received medication.  Dr. A. noted that in August 1969, the Veteran suffered another episode of hematemesis and intense epigastric pain for which he was prescribed with antacids and sedative treatment.  He continued to undergo recurrent treatment and diet modification for his epigastric pain from 1971 through 1972.  According to Dr. A., the Veteran had been suffering from chronic duodenal ulcer disease since 1958 with a poor response to treatment.  Dr. A. also determined that the Veteran had also been suffering from intense anxiety due to his gastrointestinal condition.  

At the June 1972 VA general examination (which is date-stamped as received in September 1972), the Veteran reported ongoing gastrointestinal problems.   In the physical examination portion of the examination, with respect to the Veteran's gastrointestinal system, the VA examiner referenced the February 1972 VA hospital summary report and diagnosed the Veteran with having an irritable colon.  

A July 1981 VA medical certificate reflects that the Veteran was treated for, and diagnosed with having, an inguinal hernia, and treatment records dated in August 1981 reflected ongoing treatment for the right inguinal hernia.  At the November 1981 VA examination, physical examination of the digestive system was negative for any tenderness or masses, and further absent any abnormalities in the liver or spleen.  With respect to the hernia, the examiner detected what appeared to be bilateral inguinal 'hernia' or bilateral inguinal 'herniorraphy' although the handwritten notation is somewhat difficult to decipher.  In the diagnosis section, it was noted that the Veteran exhibited no gastrointestinal complaints.  At the August 1998 VA examination, the physical examination findings reflected a soft and depressible abdomen that was clear for any masses, visceromegaly or tenderness.  

VA treatment records dated in March 2001 reflect that the Veteran was seen at the VA clinic with complaints of constipation alternating with diarrhea of greater than one year duration.  The Veteran reported to have a good appetite and denied any other gastrointestinal symptoms.  VA treatment records dated in April 2003, June 2007, June 2008, February 2009, reflect that review of the gastrointestinal system was negative for any abnormalities.  These records also reflect that physical examination of the abdomen was absent any signs of tenderness, distension, masses or organomegaly, and bowel sounds were present at all quadrants.

An October 2007 treatment report issued by Dr. C. reflects that physical examination of the gastrointestinal system was negative for any abdominal pain.  The Veteran denied experiencing any episodes of nausea or hematemesis.  He also denied having any rectal blood, blood/black stools, frequent diarrhea or constipation.  The treatment report was also negative for evidence of cirrhosis of the liver, heartburn, a history of reflux disease or change in appetite.    

Subsequent VA treatment records dated from 2009 to 2013 are also negative for any treatment for, or diagnosis of a gastrointestinal condition.  

The Veteran was afforded a VA examination in connection to his gastrointestinal condition in January 2013, during which time he provided his medical and military history, and reported a history of acid reflux both recently and while in service.  The Veteran's wife reported that since the previous year, the Veteran had been using antacid medication on occasion due to his reflux.  The examiner determined that the Veteran did not have, and had never been diagnosed with having, an esophageal condition, and when asked whether the Veteran had any signs or symptoms due to any esophageal condition, to include GERD, hiatal hernia, esophageal stricture, esophageal spasm, diverticulum, and/or any other esophageal condition, the examiner indicated that he did not.  However, the examiner observed that the Veteran did experience infrequent episodes of epigastric distress, reflux, and regurgitation.  The examiner did not observe any esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any gastrointestinal condition, the examiner indicated that he did not.  There were no diagnostic imaging studies or procedures conducted during this evaluation.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The evidence must show that the Veteran currently has the disability for which benefits are being claimed.

As noted above, the January 2013 VA examination was absent for a confirmed diagnosis of a gastrointestinal disability.  Although the examiner took note of the Veteran's symptoms of epigastric distress, reflux and regurgitation, he did not attribute these symptoms to an actual diagnosis.  Indeed, even after interviewing and evaluating the Veteran, reviewing his claims file, and taking these symptoms into consideration, the examiner determined that the Veteran did not have, and had never been diagnosed with having, an esophageal condition, to include GERD, hiatal hernia, esophageal stricture, esophageal spasm, esophageal diverticulum, and/or any other esophageal condition.  The Board acknowledges the earlier treatment records and VA examinations which reflect diagnoses of peptic ulcer disease and chronic duodenal ulcer disease in 1958, an assessment of irritable colon in 1972 and a diagnosis of inguinal hernia in 1981.  However, the more recent VA and private treatment records are clear for any of these diagnoses, as well as any definite diagnosis of a gastrointestinal disorder.  The Board notes that the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Indeed, the Veteran first filed his claim seeking service connection for the claimed gastrointestinal disorder in March 2012.  The Board acknowledges the more recent VA treatment records dated in September 2016 which document the Veteran's complaints of dysphagia, dyspepsia, abdominal pain, nausea, and other gastrointestinal symptoms.  However, these symptoms have not been attributed to a gastrointestinal disorder, and even taking note of these symptoms, the treatment provider at the time, did not attribute these symptoms to a diagnosed gastrointestinal disorder.  Significantly, subsequent treatment reports show no intrinsic pathology associated with the Veteran's gastrointestinal system/organs.  

The Board also acknowledges the Veteran's complaints of epigastric pain and discomfort throughout the years.  However, the assessment of a pain does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the Veteran's assertions that he has a gastrointestinal disorder that was either incurred in service, or is secondary to the medication he has been prescribed for his various disorders.  The evidence does not establish that the Veteran has expertise in diagnosing a medical condition.  He is thus considered a non-expert, or a layperson.  Whether the diagnosis of a layperson is competent evidence depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, whether the Veteran has a gastrointestinal disorder manifested by pain, dysphagia, melena and nausea, is a complex question. This is demonstrated by the fact that medical professionals have conducted examinations in response to his complaints and arrived at the conclusion that he has no associated pathology.  The Board thus finds his statements that he has such disability to not be competent evidence. 

In light of the fact that the evidence of record does not demonstrate that the Veteran has been diagnosed with any gastrointestinal disability, service connection for a gastrointestinal disorder is not warranted on a secondary basis either.

Because the preponderance of evidence in this case tends to show that the Veteran has not been diagnosed with having a gastrointestinal disorder during the course of the claim and appeal, the appeal as to this issue must be denied. There is no reasonable doubt to be resolved.

Cervical Strain, Hypertension and Diabetes Mellitus type II

The Veteran contends that his current cervical strain is due to injuries that occurred in service.  At the November 1950 pre-induction examination, the clinical evaluation of the spine and extremities, to include the bones, joints and muscles, is shown to be normal.  At the September 1951 medical examination, the clinical evaluation of the spine was shown to be normal, and he had a physical profile of 'P1" at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The remainder of the service treatment records is negative for any complaints of, or treatment for, cervical spine problems.  At the April 1958 separation examination, the clinical evaluation of the spine was once again shown to be normal.  

The Veteran was afforded a VA general examination in July 1960, during which time, the physical evaluation of the musculoskeletal system, to include the functional effects of any cervical spine abnormalities, was shown to be normal.  The orthopedic examination of the Veteran was also negative for any diagnosis of an orthopedic condition.  At the June 1972 VA examination, the physical examination of the musculoskeletal system was also negative for any abnormalities.  At the November 1981 VA examination, although the Veteran was shown to have scars on the right and left inguinal region as a result of the herniorrhaphy procedure he had undergone, physical examination of the musculoskeletal system was negative for any diseases, injuries or symptoms associated with the cervical spine.  In this regard, the Veteran did not exhibit any swelling, atrophy, tenderness, limitation of motion, angle of fixation, fracture or disease, or fibrous or bony residual due to, or associated with, any cervical spine condition.  The Veteran was afforded another VA examination in connection to his claimed hearing loss, hypertension, and left arm condition in August 1998.  On physical examination of the Veteran, the neck was shown to be normal, and the musculoskeletal system were negative for any abnormalities in the cervical spine region.   

The Veteran was afforded a more recent VA examination in connection to his cervical spine condition in February 2013.  During the evaluation, the Veteran reported that he had experienced lingering cervical pain since his service.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a cervical strain and determined that said disorder was less likely than not incurred in, or caused by, an in-service injury, event, or illness.  In reaching this determination, the examiner reasoned that there was no evidence of a cervical spine condition either in the claims folder or the service treatment records.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical strain.  As noted above, the Veteran's service treatment records are negative for any treatment for, or diagnosis of, a cervical spine disability, and there is no evidence that the first manifestation of his cervical spine condition occurred within the first post-service year after his discharge from service in April 1958, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.  

With respect to whether the Veteran's cervical strain is related to his period of service, the preponderance of the evidence of record is against a finding that the Veteran's cervical strain was incurred in, or related to his active service, and neither his treatment providers, nor the VA examiner have found that his current cervical strain was incurred in, or otherwise related to his military service.  The February 2013 VA examiner reviewed the claims file in full, and even after taking into consideration the Veteran's assertions, found no evidence in the records of a cervical spine condition both in-service and following the Veteran's service.  Indeed, following his separation from service, the Veteran's post-medical records were absent any treatment for, or diagnosis of, a cervical spine condition until February 2013, nearly fifty-five years following service.  

The only evidence of record relating the Veteran's cervical spine disability to his military service is the Veteran's lay assertions.  To the extent the Veteran is claiming continuity of cervical symptoms since service, he is competent to do so.  However, these statements are not persuasive because his assertions are contradicted by the evidence of record.  In that connection, although the Veteran contended that he had experienced cervical spine symptoms since service, the service and post-service treatment records are negative for any treatment for, or complaints or diagnosis of, a cervical spine condition both during service, and for many years after his service.  Indeed, the first documented complaints of a cervical spine condition post-service is the Veteran's March 2012 claim, which is dated fifty-four years after his period of service.  The earliest post-service medical records reflecting a diagnosis of a cervical spine condition is dated in February 2013, nearly fifty-five years from the time the Veteran was separated from service.   Indeed, as noted in the record, the VA examiner did not relate the Veteran's cervical spine strain to his military service on the basis that the claims file, to include the service treatment records, was predominantly negative for any evidence, signs, or notations of, or treatment for, a cervical spine condition.  

As noted above, the Veteran first filed a claim for his cervical spine condition in March 2012, nearly fifty-four years following his separation from service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to show that he did not have symptoms present continuously since service.  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his cervical spine condition given the fact that he filed a claim for his left leg and respiratory condition in April 1960, closer in time to his separation from service.  The Veteran also filed a claim seeking service non-service-connected pension benefits for his hearing loss, left arm condition, and hypertension in 1998, and although this was many years after service, it was forty, rather than fifty-five years after his separation from service.  As noted above, VA examinations conducted in July 1960, June 1972, November 1981 and August 1998 were absent any indications, complaints or diagnosis of a cervical spine condition.  In addition, the Veteran had the opportunity to discuss his cervical spine problems during his earlier medical treatment visits, but did not do so.  The fact that the Veteran had the opportunity to seek treatment for his claimed cervical spine problem, as well as file a claim for service connection for the cervical spine condition closer in time to his separation from service, but did not do so, is consistent with a finding that his symptoms began long after separation from service.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.  

The Veteran also contends that his hypertension and diabetes mellitus type II arose during service.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater. The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2016).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for hypertension and diabetes mellitus type II.  In this regard, his service treatment records are negative for any notation, signs, manifestations or diagnosis of hypertension or diabetes mellitus, to include elevated blood pressure readings, frequent thirst and/or hunger, fatigue, etc.  Indeed, at the November 1950 pre-induction examination, and the September 1951 induction examination, the Veteran's blood pressure reading was shown to be 106/60 while sitting.  Also, at the April 1958 separation examination, the clinical evaluation of the vascular system was shown to be normal, and his blood pressure reading was shown to be 110/76 while sitting and 110/78 while standing.  

At the June 1972 VA examination, the Veteran's cardiovascular system was shown to be normal, and his blood pressure reading was shown to be 120/80 while sitting.  At a subsequent VA examination dated in November 1981, the Veteran's blood pressure reading was shown to be 140/80 while sitting, in a recumbent position and while standing, and in the diagnosis section, it was noted that there was no hypertension found.  At the August 1998 VA examination, the Veteran's blood pressure readings were shown to be 150/96, 148/96, and 144/94, and the Veteran was diagnosed with having a history of arterial hypertension.  

VA treatment records dated from 2001 from 2012 reflect continuing assessments of essential hypertension and arterial hypertension that is controlled.  These records also reflect that the Veteran received ongoing treatment and medication for his hypertension.  

Treatment records issued from the Veteran's private physician, C.C., M.D., at the Family Medicine Center, and dated from September 2007 onward reflect a diagnosis of benign essential hypertension.  Additional treatment records issued from Family Medicine Center, and dated as early as September 2007, reflect an assessment of either Type II or unspecified type diabetes mellitus without mention of complication.  Subsequent treatment records produced from this medical facility, and dated in April 2011, reflect a diagnosis of diabetes mellitus with renal manifestations.  VA treatment records dated from December 2009 to the present time reflect that the Veteran has received routine treatment, and medication management, for his diabetes mellitus, type II.  

The Veteran was afforded a VA examination in connection to his hypertension in February 2013.  During the evaluation, it was noted that the Veteran had a history of hypertension since 2000 and was specifically diagnosed with said disorder after it was noted that he had a hypertensive response during a stress test exam in 2000.  The Veteran was currently taking 50 milligrams (mg) of Losartan on a daily basis, and his hypertension was described as being under control.  When asked whether the Veteran's initial diagnosis of hypertension or isolated systolic hypertension was confirmed by blood pressure readings taken two or more times on at least three different days, it was noted that it was, and the Veteran's blood pressure readings were shown to be 164/85 in October 1999, 158/83 in January 2000 and 157/73 in June 2000.  During the evaluation, the Veteran's blood pressure readings were shown to be 145/78, 151/75 and 161/97.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having hypertension, and determined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this determination, the examiner noted that the Veteran's military medical records were silent for treatment for high blood pressure and/or a diagnosis of hypertension.    

The Veteran was also afforded a VA examination in connection to his diabetes mellitus in February 2013.  During the examination it was noted that the Veteran was prescribed oral hypoglycemic agents to help manage his diabetes mellitus.  It was further noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  Based on her discussion with, and evaluation of, the Veteran, as well as the diagnostic test findings, the VA examiner diagnosed the Veteran with having diabetes mellitus, type II, and determined that said disorder was less likely than not incurred in, or caused by an in-service injury, event or illness.  In reaching this determination, the VA examiner noted that the Veteran's service treatment records were silent for treatment for, or a diagnosis of, diabetes mellitus.  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension and/or diabetes mellitus become(s) manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease(s) shall be presumed to have been incurred in service, even though there is no evidence of such disease(s) during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The medical evidence of record does not show that the Veteran sought treatment for hypertension or diabetes mellitus immediately following his period of service or for many years thereafter.  These records are also absent any signs, symptoms, or manifestations of hypertension or diabetes mellitus, to include elevated blood pressure readings, frequent urination, increased thirst, hunger or fatigue, for many years following the Veteran's military service.  Therefore, the Board finds that hypertension and diabetes mellitus did not manifest in service or within one year thereafter. 

Indeed, the Board further observes that the post-service record is negative for any findings of complaints, treatment or diagnoses of hypertension and/or diabetes mellitus type II, until many years after service.  In fact, the first post-service record pertaining to the Veteran's hypertension is the August 1998 VA examination report, which reflects that the Veteran was assessed with having arterial hypertension.  The first post-service treatment report pertaining to the Veteran's diabetes mellitus is the September 2007 treatment report issued through the Family Medicine Center.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The evidence of record indicates that there were no diagnoses of hypertension or diabetes mellitus type II until many years after service.  Specifically, the evidence of record indicates that hypertension did not manifest until at least forty years after the Veteran's separation from service, and his diabetes mellitus type II did not manifest until more than forty-nine years after the Veteran's separation from service.  

Based on the evidence of record, the Board finds the February 2013 VA medical opinions to be highly probative, as they were based on discussions with the Veteran regarding his medical history and current condition, a review of the medical records, and complete physical examinations and diagnostic test findings.  In addition, the examiner offered thorough rationales for the opinions reached that are supported by the evidence of record.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinions issued by the February 2013 VA examiner more probative on the question of medical nexus with respect to any relationship between the Veteran's current disability and his active military service.  In so finding, the Board reiterates that the VA examiner's opinions were based on a complete review of the claims file, the Veteran's reported history, and a clinical evaluation.

The only evidence of record relating the Veteran's hypertension and diabetes mellitus to his military service is the Veteran's lay assertions.  To the extent the Veteran is claiming continuity of symptoms pertaining to his hypertension and diabetes mellitus type II since service, he is competent to do so.  While the Board does not doubt the sincerity of the Veteran's assertions, the record discloses forty years from the time the Veteran separated from active service and the first medical evidence of record reflecting a diagnosis of hypertension in August 1998.  The record also discloses nearly fifty years from the Veteran's separation from service, and the first medical report reflecting a diagnosis of diabetes mellitus in September 2007.  Indeed, the Veteran was afforded VA examinations throughout the years in and failed to mention or describe any diabetic symptoms or problems with high blood pressure.  As discussed above, the July 1960, June 1972 and November 1981 VA examinations reflect that the cardiovascular system was negative for abnormalities or elevated blood pressure readings.  These examinations are also clear for any signs, manifestations or treatment for diabetes mellitus, and the July 1960 and November 1981 VA examination reports reflect that the endocrine system was shown to be normal.  Even accepting the Veteran's contentions as true, the record is absent any evidence demonstrating treatment for, and diagnoses of either hypertension and diabetes mellitus type II until at least forty and forty-nine years after service, respectively. In any event, in the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disabilities at issue (forty and forty-nine years after service) is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Moreover, the Board notes that the Veteran had the opportunity to file claims for his hypertension and diabetes mellitus given the fact that he filed claims for his left leg and respiratory conditions in disability in April 1960 closer in time to his separation from service.  In addition, the Veteran had the opportunity to discuss any health problems pertaining to his hypertension and diabetes mellitus during his earlier medical treatment visits and examinations, but did not do so.  The fact that the Veteran had the opportunity to seek treatment for these conditions, as well as file claims for service connection for his hypertension and diabetes mellitus closer in time to his separation from service, but did not do so, is consistent with a finding that his symptoms began long after separation from service.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated based on the timing of symptoms.

The Board acknowledges the Veteran's belief that his cervical strain, hypertension and diabetes mellitus were incurred in, or related to his military service.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology, endocrinology or orthopedic medicine more particularly, and that he is merely speculating as to whether his cervical strain, diabetes mellitus and hypertension were incurred in service.  In this regard, he is not competent to provide for an earlier diagnosis of these conditions or relate the conditions to incidents that occurred during his military service, as such diagnoses and relationships are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of orthopedic, cardiovascular and endocrine disorders manifesting relatively long after the period of service are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions.  As such, the Veteran's statements to this effect are lacking in probative value.  

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for cervical strain, hypertension and diabetes mellitus, and these claims must be denied.  


ORDER

Entitlement to service connection for a circulatory disorder is denied.  

Entitlement to service connection for radiculopathy of the lower extremities is denied.  

Entitlement to service connection for radiculopathy of the upper extremities is denied.  

Entitlement to service connection for residuals of bilateral upper extremity frostbite is denied.  

Entitlement to service connection for residuals of bilateral lower extremity frostbite is denied.  

Entitlement to service connection for a TBI or residuals of a TBI is denied.  

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disorder is denied

Entitlement to service connection for a cervical strain is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for diabetes mellitus, type II, is denied.  


REMAND
      
The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).
      

Erectile Dysfunction

The Veteran contends that he developed erectile dysfunction as a result of his prostate cancer, and/or as secondary to all the medications he has been prescribed for his gastrointestinal disability, as well as his various service-connected conditions he has been suffering since his period of active service.  See April 2013 and July 2017 statements of the Veteran.   

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder. In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder. See 38 C.F.R. § 3.310.

VA treatment records dated in August 1981 reflect that the Veteran was treated for, and diagnosed with having, a right inguinal hernia.  At the November 1981 VA examination, during the genitourinary portion of the evaluation, it was noted that the Veteran reported to experience burning on urination, dribbling post-voiding, right testicular pain, impotence, and numbness from the waist down since service.  After conducting a physical evaluation of the Veteran, the Veteran was diagnosed with having prostatitis and right spermatocele that was small and not surgical.  The examiner noted that the findings did not account for the Veteran's complaints and recommended that the Veteran seek follow-up treatment at a regular genitourinary clinic.  

At the August 1998 VA examination, physical examination of the genital/rectal region reflects that the prostate was soft, rubbery, negative for any nodularities and not significantly large.  The Veteran was diagnosed with having bilateral groin herniorrhaphy.  Treatment records issued from R.S.Y., M.D., and dated in January 2007, reflect that the Veteran underwent a needle biopsy of the prostate, the results of which reflected prostatic adenocarcinoma that is moderately differentiated.  

Although treatment records issued from the Family Medicine Center are negative for a diagnosis of erectile dysfunction, the Veteran's problem list did include a diagnostic code that was the equivalent of impotence of organic origin since July 2009.  

The Veteran was afforded a VA examination in connection to his male reproductive system in February 2013.  During the evaluation, the Veteran reported a history of prostate cancer since 2007, and stated that he developed erectile dysfunction after undergoing surgery for his prostate.  He denied receiving any treatment for erectile dysfunction, but did note that he had been undergoing Eligard injections for the prostate condition until the previous year.  Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having erectile dysfunction and neoplasms of the male reproductive system.  According to the examiner, the Veteran's erectile disorder is due to his prostate cancer.  The examiner further opined that the Veteran's erectile dysfunction was less likely than not incurred in, or caused by, the claimed in-service injury, event, or illness.  In reaching this determination, the examiner explained that the Veteran's service treatment record were silent for any treatment for, or diagnosis of, a prostate condition or erectile dysfunction.  The examiner further noted that the Veteran's erectile dysfunction started after his prostate cancer procedure.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that although the VA examiner provided an opinion as to whether the Veteran's erectile dysfunction was related to his service, he did not address the question of whether the erectile dysfunction was proximately caused, or aggravated, by any of the service-connected conditions he has been experiencing since his active service.  

In this case, the Board does not find the February 2013 VA medical opinion in connection to the Veteran's erectile dysfunction to be adequate.  As such, another remand is necessary for clarifying medical opinions regarding the etiology of these disorders.  38 C.F.R. § 3.159 (c)(4)(i).	


Low Back Disability

The Veteran contends that he developed a low back disorder while performing his military duties in service.  

Review of the service treatment records is absent any complaints of, or treatment for, the low back.  The Veteran's post-service treatment records issued from the Family Medicine Center, and dated in February 2009, April 2010 and May 2010 reflect an assessment of lumbago.  

The Veteran was afforded a VA orthopedic examination in February 2013, during which time he reported to have lumbar pain and radiculopathy since his period of service, and/or as a consequence of his active service.  The Veteran reported to experience flare-ups in his lumbar spine when stooping, and during prolonged standing and ambulation.  

Upon conducting a physical examination of the Veteran, the VA examiner observed the Veteran's range of motion to be limited during forward flexion, extension, right and left lateral flexion, and right and left lateral rotation, and further noted that the Veteran exhibited painful motion during the range of motion exercises.  The reasoning provided for the limited range of motion was attributed to the Veteran's lumbosacral pain.  The examiner noted that the Veteran could perform repetitive-use testing with three repetitions but noted that he exhibited additional limitation of motion of the spine following repetitive use testing.  In addition, the Veteran had functional loss and/or functional impairment of the spine as manifested by pain on movement and less movement than normal.  When asked whether the Veteran had guarding or muscle spasm of the thoracolumbar spine, the examiner indicated that he did, and commented that while the guarding and/or muscle spasms were present, these symptoms did not result in abnormal gait or spinal contour.  When asked whether the Veteran now had, or had ever been diagnosed with having, a thoracolumbar spine condition, he indicated that he did not.  When asked whether the Veteran used any assistive device as a normal mode of locomotion, the examiner indicated that he did, but explained that the Veteran used a cane for his knee pain.  The examiner further determined that the Veteran did not exhibit any other pertinent physical findings, complications, conditions, signs and/or symptoms as a result of his low back condition.  

In the medical opinion, the examiner determined that the claimed back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this determination, the examiner explained that there was no evidence of this condition in the claims folder or service treatment records.  

Although the VA examiner determined that the Veteran did not have, and had never been diagnosed with a thoracolumbar spine condition, the more recent VA treatment records dated in March and November 2013, July and September 2014, and January 2015, reflect that the Veteran was assessed with having a lumbar sprain.  In light of the recent objective findings which contradict the February 2013 VA examination report, a new examination is needed to obtain contemporaneous orthopedic testing to determine the current nature and extent of the Veteran's low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (which stipulates that, when the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  See also Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995) & Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Dementia and PTSD

The Veteran contends that he has diagnoses of PTSD as well as other acquired psychiatric disorders, to include a nervous condition and sleep disorder, stemming from traumatic in-service events he had exposure to during his period of service.  Specifically, the Veteran contends that he and his fellow servicemen were attacked by enemy forces while stationed at the Kelly Hill outpost during their deployment in Korea.  According to the Veteran, he witnessed the murder of a number of his fellow servicemen during this battle, and he continues to have memories, flashbacks and nightmares of this in-service incident.  The Veteran further explained that he was assigned to recover and identify the soldiers in his unit who were killed in action, and "[t]here were so many good soldiers and colleagues killed that [he] can't shake those faces from [his] nightmare."  See July 2017 Statement of Veteran.  

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

As discussed above, the Board finds that the Veteran engaged in combat with the enemy during service.  The DD Form 214 shows receipt of a Purple Heart medal and CIB; therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154 (b) and 38 C.F.R. § 3.304 (f)(2) is applicable, and the Veteran's lay account of being attacked by enemy forces while stationed at the Kelly Hill outpost, and witnessing the killing of his fellow servicemen is sufficient to establish the occurrence of the claimed in-service stressor events.

Review of the service treatment records is negative for any treatment for, or complaints or diagnosis of a psychiatric disorder.  At the November 1950 pre-induction and September 1951 induction examinations, the clinical evaluations of the psychiatric system were shown to be normal.  The remainder of the service treatment records is also negative for any signs, evidence, or manifestations of psychiatric problems, and at the April 1958 separation examination, the clinical evaluation of the psychiatric system was shown to be normal.  

The Veteran's post-service treatment records reflect that he was admitted to a VA hospital in February 1972 for evaluation of "an epigastric crampy abdominal ache mainly after meals. . . ."  The treatment provider also described the Veteran as a nervous and tense person.  The Veteran was discharged in March 1972 with diagnoses of an anxiety reaction and an irritable colon.  

In July 1972, the Veteran was afforded a VA psychiatric examination, during which time, he provided his military and medical history, and explained that he wounded his left leg in service but did not visit with a treatment provider following this injury.  According to the Veteran, he now feels as though he is losing strength in this leg, and he "cannot even work 2 whole days because of 'nervous tension', with bowels and low abdominal pain."  He (the Veteran) reported to have nightmares of being killed, endorsed symptoms of irritability, and further reported that noises affected him in such a way that they left him feeling ill-humored and unmotivated.  It was noted that although he had received treatment for his gastrointestinal problems, he had not yet received psychiatric treatment given that he was referred to the Mental Hygiene clinic where he was scheduled for an appointment in a few months.  

Upon conducting a mental status evaluation of the Veteran, the treatment provider described him as cooperative and well-behaved, attentive and in good contact, and spontaneous and of normal production.  The Veteran was shown to be calm and his affect was described as labile although his emotional reactions were appropriate and adequate.  The examiner noted that the Veteran exhibited an anxious body conscious personality that "proved to psychophysiologic reactions of GI nature."  Based on the discussion with, and psychiatric examination of the Veteran, the examiner diagnosed the Veteran with having a psychophysiologic GI reaction that was moderately severe in nature.  It was further noted that psychiatric attention is indicated in order to prevent his condition from worsening.  

In an April 1975 statement, the Veteran asserted that he was hospitalized for his nervous condition while stationed in in Fort Devens, Massachusetts in 1954.  He stated that he was hospitalized for his nervous condition once again at the Rodriguez General Hospital in Puerto Rico in 1955.  

At the August 1998 VA examination, the examiner noted that the Veteran's psychiatric system was normal.  In this regard, the Veteran was described as alert, coherent, relevant, cooperative, well oriented and in no acute distress.  

Review of private treatment records issued from the Veteran's physician, C.C., M.D., and dated from September 2007 to September 2011 reflect a diagnosis code that is the equivalent of transient insomnia.  During the October 2007 treatment visit, Dr. C. noted that the Veteran displayed sleeping problems, but did not exhibit any signs of nervousness, depression, anxiety, memory loss or stress.  

At the January 2013 VA psychiatric examination, the Veteran provided his military, medical, and family history, and described his family relationships as "poor" and his social relationships as "forgotten."  With regard to his military history, the Veteran relayed his military experiences and stated that he had combat experiences while serving in Korea.  Upon reviewing the Veteran's psychiatric medical history, the examiner observed no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to the Veteran's military service, during his military service, nor within one year after his discharge from the military.  It was further noted that the Veteran had no history of psychiatric hospitalizations, or "parasuicidal behavior."  

With regard to his in-service stressors, the Veteran reported that while defending the Kelly Hill outpost, he and his fellow servicemen were attacked by enemy forces, and in trying to escape, he ended up wounded in his left leg.  When asked whether this stressor was adequate to support the diagnosis of PTSD, and was also related to the Veteran's fear of hostile military or terrorist activity, the examiner indicated that it was.  With regard to whether the Veteran met the PTSD diagnostic criteria, the examiner noted that while he met Criterion A [in that Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and that his response involved intense fear, helplessness or horror] he did not meet Criterion B through F.  Specifically, with regard to Criterion E and F, the examiner indicated that the Veteran did not meet full criteria for PTSD.  Upon conducting a mental examination of the Veteran, the examiner noted that the Veteran exhibited a depressed mood, mild memory loss, impairment of short and long-term memory, and a flattened affect.  The Veteran's wife also reported that the Veteran often gets lost frequently, misplaces objects and tends to repeat himself.  

Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  The examiner did diagnose the Veteran with having dementia not otherwise specified (NOS), and commented that his cognitive impairment overshadowed any other psychiatric symptom the Veteran might be exhibiting at the present time.  The Veteran was also assigned a GAF score of 55.  The examiner did not diagnose the Veteran with having any other mental disorder.  Although she noted that the Veteran met the DSM-IV stressor criteria for PTSD, he did not "fulfill the symptom criteria for persistent re-experiencing the traumatic event, the symptom criteria for persistent for avoidance of the stimulus, nor the symptom criteria for persistent hyper arousal."  The examiner further noted that the Veteran's exposure to traumatic events in service did not impair his social, occupational or other areas of functioning.  

The examiner did find that the Veteran had total social and occupational impairment due to his cognitive decline and physical impairment.  According to the examiner, the Veteran is unable to provide for his basic needs of clothing, food and shelters.  Nor is he able to perform his activities of daily living without assistance.  The examiner determined that the Veteran's psychiatric condition required care and assistance on a regular basis, and, therefore he is in need of aid and attendance due to his cognitive impairment.  

Regarding the non-PTSD portion of the claim for service connection for a psychiatric disorder, although the VA examiner diagnosed the Veteran with having dementia NOS, she did not address whether this disorder was related to the Veteran's military service, to include his in-service stressors.  If VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).

Also, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015). The Veteran's claim was certified for appeal to the Board in April 2015, and in an April 2015 letter, the Veteran was informed that his appeal had been received at the Board, and formally placed on its docket. As such, the Veteran's claim is governed by DSM-5. In light of the fact that DSM-5 represents the most up-to-date clinical diagnostic guidelines, and the Veteran has not been afforded a VA psychiatric examination that applied the DSM-5 criteria, the Board finds that the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, must also be considered using the DSM-5 criteria. As such, his claim should be remanded for another VA psychiatric examination that applies the DSM-5 criteria.

As noted above, in the August 1975 statement, the Veteran indicated that he had been hospitalized twice in service for his nervous condition.  If these records do exist, they have not been obtained and associated with the Veteran's service treatment records.  The duty to assist obligates VA to obtain any relevant records pertaining to treatment the Veteran received while stationed in Fort Devens, Massachusetts and in Rodriguez General Hospital.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005). Therefore, these records should also be obtained upon remand.

Bilateral Hearing Loss

In the June 2017 rating decision, the RO decreased the disability rating for the Veteran's service-connected bilateral hearing from 20 percent to 10 percent, effective June 26, 2017.  The Veteran filed a notice of disagreement (NOD) with the June 2017 rating decision - namely the reduction of the disability rating from 20 percent to 10 percent for the hearing loss - in July 2017.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of whether the reduction in the disability rating from 20 percent to 10 percent, effective June 26, 2017, for the service-connected sensorineural bilateral hearing loss was proper, should be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed low back disorder, erectile dysfunction, and any psychiatric disorder(s).  Also, ask him to provide the name of the facility or hospital he received treatment at in 1954 while stationed in Fort Devens, Massachusetts.  Once this information has been obtained, retrieve these records, as well as any treatment records from his hospitalization at Rodriguez General Hospital in 1955.  This should also include any updated treatment records from any VA facility, to include the San Juan VAMC. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s) for private medical records, should be enlisted as needed.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his psychiatric problems. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing. The Veteran may submit medical records directly to VA.

2. Once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any low back disorder present. The Veteran's entire claims file must be reviewed by the examiner in the context of the examination. The examiner must specifically take into consideration private medical evidence issued from the Family Medicine Center, which reflected a diagnosis of lumbago, as well as the more recent VA treatment records dated from 2013 to 2015 reflecting an assessment of a lumbar sprain. Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service. 

Following a review of the record and an examination of the Veteran, the examiner must determine whether the Veteran has a low back disability.  For any low back disability diagnosed on examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner must address the Veteran's assertions that he has experienced ongoing symptoms in his lower back since service, and must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service. 

The examiner must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3. Then, schedule the Veteran for a VA mental examination by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist who has not previously examined him.  The claims file must be reviewed by the examiner in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's statements of record.  

Regarding the claim for a non-PTSD psychiatric disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disorder(s) is/are related to his military service, to include the traumatic events and the combat stressors while serving in Korea.

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD using the DSM-5 criteria.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD and that the previous diagnoses of PTSD were not valid, the examiner must provide a detailed rationale for these findings. Additionally, if the examiner determines that the Veteran does not meet the criteria for PTSD, the examiner must explain what criterion or criteria he does not meet under the DSM-5 criteria. 

Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressor or stressors are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors. In doing so, the examiner should acknowledge the Veteran's lay statements regarding the claimed stressors. The Veteran engaged in combat with the enemy. Therefore the Veteran's report of any PTSD stressor during that combat service is sufficient to verify the occurrence of the event for the purposes of the examination.

4. Then, refer the claims folder, the same VA examiner who conducted the February 2013 examination in connection to the male reproductive system, or another VA physician if that examiner is unavailable. 

Following a review of the record, the examiner must express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any erectile dysfunction diagnosed during the evaluation had its clinical onset in service or is/are otherwise related to the Veteran's military service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing male reproductive problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statement regarding continuity of symptoms since military service. 

If the examiner concludes that the Veteran's erectile dysfunction is not directly related to his military service, then he or she should provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated (chronically worsened beyond normal progression) by any service-connected disability(ies), to include medication he has been prescribed for his service-connected disability(ies).  If the examiner finds that the Veteran's service-connected disability(ies) has not caused the erectile dysfunction, but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any erectile dysfunction.  If a baseline is established, the examiner should comment on how much the erectile dysfunction has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided. Stating, alone, that it is medically impossible to establish a cause and effect relationship or to establish aggravation is insufficient.  If that is the examiner's conclusion, the examiner must explain why.

If the examiner finds that the Veteran's erectile dysfunction is not related to his service, or secondary to any service-connected disability(ies), then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5. Furnish the Veteran an SOC regarding the claim for whether the reduction in the disability rating from 20 percent to 10 percent, effective June 26, 2017, for the service-connected sensorineural bilateral hearing loss was proper. The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board. 38 C.F.R. §§ 20.200, 20.202, 20.302(b). Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board. 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any part of the claims remains denied, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


